UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: January 17 , 20 17 (Date of earliest event reported) OakValley Bancorp (Exact name of registrant as specified in its charter) CA (State or other jurisdiction of incorporation) 001-34142 (Commission File Number) 26-2326676 (IRS Employer Identification Number) 125 N. Third Ave.Oakdale, CA (Address of principal executive offices) (Zip Code) (209) 848-2265 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On January 17, 2017, the Board of Directors of Oak Valley Bancorp declared a $0.125 per share cash dividend for shareholders of record as of January 30, 2017, payable on February 9, 2017. A press release was issued on January 18, 2017 and is attached to this Current Report and is incorporated into this report by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Press release issued January 18, 2017 announcing declaration of a cash dividend. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 19, 2017 OAK VALLEY BANCORP By: /s/ Jeffrey A. Gall Jeffrey A. Gall
